Per Curiam.
allegation of the defendant that the portion of the street which the board of supervisors ordered planked had not been graded to the official grade, did net raise a material issue. Therefore the omission to .find on it was not error. The board had jurisdiction after notice of its intention had been published to order a street, the grade and width of which had been officially established, planked; and it was not denied that the grade and width of this street had been officially established before the board ordered it planked, or • gave notice of its intention to order it planked.
Judgment affirmed.
Petition for a rehearing denied.